ALEXANDER & BALDWIN, INC. RETIREMENT PLAN FOR OUTSIDE DIRECTORS AMENDMENT NO. 1 The Alexander & Baldwin, Inc. Retirement Plan for Outside Directors, effective June 29, 2012, hereinafter referred to as the “Plan”, is hereby amended effective March 1, 2013, as follows: 1.The last sentence in Appendix A, item #2, shall be deleted and replaced with the following: “The after-tax equivalent rate shall be determined by multiplying the discount rate in use by the A&B Retirement Plan for Salaried Employees of A&B, LLC by the excess of 100% over the effective marginal tax rate declared by the Administrative Committee.” 2.Item #3 in Appendix A shall be deleted in its entirety and replaced with the following: “The Administrative Committee shall declare the effective marginal tax rate at the beginning of each year.” IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Amendment to be executed on its behalf by its duly authorized officers on this26th day ofFebruary, 2013. ALEXANDER & BALDWIN, INC. By: /s/ Son-Jai Paik Its Vice President By: /s/ Alyson Nakamura Its Secretary
